Luke, J.
Floyd was convicted of violating the prohibition statute. The sole question to be determined is whether the evidence authorized the verdict. The jury had a right to believe from the evidence that the defendant had on his premises, underneath one of his houses, a barrel of fermented beer, and, a short distance away from his house, another ’barrel of fermented beer, together with a part of a still outfit which had been used, and that in addition the defendant stated to the officer who discovered it that the beer was his and that the still was his, and that he had operated the still for the making of whisky. The judge properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworlh, J., absent on account of illness.